               IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA


IN RE: NATIONAL FOOTBALL LEAGUE                    No. 2:12-md-02323-AB
PLAYERS’ CONCUSSION INJURY                         MDL No. 2323
LITIGATION



THIS DOCUMENT RELATES TO:                          Hon. Anita B. Brody

Martin v. Kansas City Chiefs Football Club,        No. 14-3381
LLC

Lewis et al. v. Kansas City Chiefs Football        No. 14-1995
Club, Inc.


                                              ORDER


      AND NOW, this __3rd__ day of January,2019, it is ORDERED that:

          •   Defendant Kansas City Chiefs Football Club, Inc.’s Motion to Dismiss the

              Complaint Filed by Anita Martin (ECF No. 7 in 14-3381; ECF No. 70 in 14-1995;

              ECF No. 10282 in 12-2323) is GRANTED.

          •   Plaintiff Anita Martin’s Motion to Opt Out of the Class Action Settlement

              Agreement (ECF No. 12 in 14-3381; ECF No. 77 in 14-1995) is DENIED.

                                              s/Anita B. Brody

                                              ________________________
                                              ANITA B. BRODY, J.


Copies VIA ECF on: 1/3/2019
